                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Darryl Beasley,                                            Civil No. 19-799 (DWF/DTS)

                    Petitioner,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
Minnesota Department of Corrections and
Martin Cournty Sheriff Department,

                    Respondents.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated April 26, 2019. (Doc. No. 3.)

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Report and Recommendation and is incorporated by reference. Based

upon the Report and Recommendation of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:

                                        ORDER

      1.     Magistrate Judge David T. Schultz’s April 26, 2019 Report and

Recommendation (Doc. No. [3]) is ADOPTED.
       2.     This action is DISMISSED WITHOUT PREJUDICE under Federal Rule

of Civil Procedure 41(b) for failure to prosecute

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 14, 2019               s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             2
